DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive for amendment/argument filed on Aug 11, 2022, the claims 8-21 are pending for examinations.
Claims: 1-7 (canceled).
Claims: 18-21 (New).
Response to Arguments
Applicant’s arguments filed on Aug 11, 2022, with regards to rejection of claim 8-21 have been fully considered, and they are persuasive.
In Applicant’s remarks, on pages 9-11, Applicant argues that Chen does not teach or suggest claim 1, especially in the portion of claim “dividing code configured to cause at least one of the at least one processor to divide the message into a plurality of partial messages, each of the plurality of partial messages having a length equal to or less than a predetermined length”.
In response, a new ground of rejection is applied over Sandru (US 2011/0214088A1), and in view of Hudson (US 2014/0324959 A1), 
Applicant further argues on page 12 that Ren does not teach or suggest claim 1, especially in the portion of claim, “ receiving code configured to cause at least one of the at least one processor to receive a notification, from the receiving device, that the sent partial message has been displayed in the display area, the notification being automatically sent to the sending device when the sent partial message has been displayed in the display area”.
In response, a new ground of rejection is applied over Sandru (US 2011/0214088A1), and in view of Hudson (US 2014/0324959 A1), 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12, 14, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sandru (US 2011/0214088A1), and in view of Hudson (US 2014/0324959 A1),
Regarding claim 8,
 	Sandru teaches, a sending device for sending a message to a receiving device that displays the message in a display area (see fig. 2(message sender and receiver), and para [0021] line 1-5, Automatic scrolling a long message, and para [0024] line 1-3, The communication subsystem 104 receives messages from and sends messages to a wireless network 200. In this exemplary embodiment of the communication device 100.)
the sending device comprising (see abstract):
at least one memory configured to store computer program code (see para [0030] and [0032] important device data is stored in persistent memory.); and 
at least one processor configured to access the computer program code and operate as instructed by the computer program code, the computer program code including (see para [0030] the software components 136 to 146 that are executed by the main processor 102 are typically stored in a persistent store such as the flash memory 108): 
dividing code configured to cause at least one of the at least one processor to divide the message into a plurality of partial messages (see para [0085] Message segment is detected that means it has a multiple segments of messages.)
enqueuing code configured to cause at least one of the at least one processor to put the plurality of partial messages in a queue (see para [0088] and [0090]-[0091] The portion of the messages show in every delimiter, and awaiting for display in chronologically (i.e. message is in queue);
 first sending code configured to cause at least one of the at least one processor to take one partial message out of the queue among the plurality of partial messages and send the one partial message to the receiving device (see para [0092] Message segment is sent, and received.); 
 	and  8PRELIMINARY AMENDMENTAttorney Docket No.: Q249536 
Appln. No.: Not Yet Assigned second sending code configured to cause at least one of the at least one processor to take a next partial message out of the queue among the plurality of partial messages and send the next partial message to the receiving device after the notification is received (see para [0097] the device response that next/end segment of message is received.).  

Sandru teaches [a multiple segment] of message but doesn’t explicitly teach, 
dividing code configured to cause at least one of the at least one processor to divide the message into a plurality of partial messages, each of the plurality of partial messages having a length equal to or less than a predetermined length;
In analogous art, Hudson teaches, 
dividing code configured to cause at least one of the at least one processor to divide the message into a plurality of partial messages, each of the plurality of partial messages having a length equal to or less than a predetermined length (see para [0037] the low-priority message is divided 304 into a plurality of fragments. In other words, the low-priority message is split up into smaller, separate messages. In examples, the low-priority message can be divided up such that no fragments are larger than a predefined size (e.g. such that no one fragment is larger than, say, 100 bytes). In other words, the message is divided up into enough fragments to ensure that none of the fragments is above the predefined size.)
receiving code configured to cause at least one of the at least one processor to receive a notification, from the receiving device, that the sent partial message has been displayed in the display area, the notification being automatically sent to the sending device when the sent partial message has been displayed in the display area (see para [0062] alert is received that message fragments are sub-queue and populates in buffer of the client device. Note: alert is considered as a notification, system is done by processor, and automatically.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an automatic scrolling message of Sandru with divide the message into a plurality of partial messages each having a length equal to or less than a predetermined length of Hudson. A person of ordinary skill in the art would have been motivated to do this to save a time, bandwidth, and memory (Hudson: [0001]-[0003]).
Regarding claim 9,
Sandru and Hudson teach claim 8,
 Sandru fail to teach,
wherein the second sending code is configured to cause at least one of the at least one processor to send the next partial message a predetermined time or more after the notification is received.  
In analogous art, Hudson teaches, 
wherein the second sending code is configured to cause at least one of the at least one processor to send the next partial message a predetermined time or more after the notification is received (see para [0062]) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an automatic scrolling message of Sandru with divide the message into a plurality of partial messages each having a length equal to or less than a predetermined length of Hudson. A person of ordinary skill in the art would have been motivated to do this to save a time, bandwidth, and memory (Hudson: [0001]-[0003]).
Regarding claim 10,
Sandru and Hunson teach claim 8,
Hudson further comprising: history obtaining code configured to cause at least one of the at least one processor to obtain a history of operations performed by a user with respect to an instant messenger in the receiving device; and time determining code configured to cause at least one of the at least one processor to determine based on the obtained history a time until sending the next partial message, wherein the second sending code is configured to cause at least one of the at least one processor to send the next partial message the determined time or more after the notification is received (see para (see para [0044] The time at which the fragment was transmitted  is then stored 322 (the reason for this is described below). It is then determined 324 whether all fragments of the low-priority message have been sent (or alternatively all fragments that the client terminal has requested in the case of pagination.) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an automatic scrolling message of Sandru with divide the message into a plurality of partial messages each having a length equal to or less than a predetermined length of Hudson. A person of ordinary skill in the art would have been motivated to do this to save a time, bandwidth, and memory (Hudson: [0001]-[0003]).
Regarding claim 11,
Sandru and Hunson teach claim 8,
Sandru further comprising: 
size information obtaining code configured to cause at least one of the at least one processor to obtain size information indicating a size of the display area (see para [0070]); and 
Length determining code configured to cause at least one of the at least one processor to determine an upper limit of a length per partial message based on the size information (see para [0072]-[0073] The text 522 displayed in the content viewing area 540 has been scrolled to display the end of the message, note: the scrolled message refers as a length of partial message.) 
Sandu fails to teach,
wherein the dividing code is further configured to cause at least one of the at least one processor to divide the message into the plurality of partial messages, each of the plurality of partial messages having the length equal to or less than the determined upper limit of the length.
In analogous art, Hudson teaches, 
wherein the dividing code is further configured to cause at least one of the at least one processor to divide the message into the plurality of partial messages, each of the plurality of partial messages having the length equal to or less than the determined upper limit of the length (see para [0037] the low-priority message is divided 304 into a plurality of fragments. In other words, the low-priority message is split up into smaller, separate messages. In examples, the low-priority message can be divided up such that no fragments are larger than a predefined size (e.g. such that no one fragment is larger than, say, 100 bytes). In other words, the message is divided up into enough fragments to ensure that none of the fragments is above the predefined size.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an automatic scrolling message of Sandru with divide the message into a plurality of partial messages each having a length equal to or less than a predetermined length of Hudson. A person of ordinary skill in the art would have been motivated to do this to save a time, bandwidth, and memory (Hudson: [0001]-[0003]).
Regarding claim 12,
Sandru and Hunson teach claim 8,
wherein 9PRELIMINARY AMENDMENTAttorney Docket No.: Q249536 Appln. No.: Not Yet Assigned the dividing code is configured to cause at least one of the at least one processor to divide the message into the plurality of partial messages when a length of the message is more than a second predetermined length (see para [0064] length of message is maximum than portion of message.) , and
Regarding claim 13,
Sandru and Hunson teach claim 8,
Hudson further teaches,
 the first sending code is configured to cause at least one of the at least one processor to send the message to the receiving device without the dividing code causing at least one of the at least one processor to divide the message when the length of the message is less than the second predetermined length (see para [0037] the low-priority message is divided 304 into a plurality of fragments. In other words, the low-priority message is split up into smaller, separate messages. In examples, the low-priority message can be divided up such that no fragments are larger than a predefined size (e.g. such that no one fragment is larger than, say, 100 bytes). In other words, the message is divided up into enough fragments to ensure that none of the fragments is above the predefined size.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an automatic scrolling message of Sandru with divide the message into a plurality of partial messages each having a length equal to or less than a predetermined length of Hudson. A person of ordinary skill in the art would have been motivated to do this to save a time, bandwidth, and memory (Hudson: [0001]-[0003]).
Regarding claim 14,
Sandru and Hudson teach claim 8,
Sandru further teaches,  wherein each time any partial message sent to the receiving device has been displayed in the display area, another notification is automatically sent to the sending device, and each time the sending device receives the another notification, the second sending code causes at least one of the at least one processor to take another partial message out of the queue among the plurality of partial messages as long as the queue has contained at least one partial message and send the taken another partial message to the receiving device (see para [0103] the four lines prefixed only the pipe as a separate message segment, and treats the first line of this set of four lines as the delimiter.)  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an automatic scrolling message of Sandru with divide the message into a plurality of partial messages each having a length equal to or less than a predetermined length of Hudson. A person of ordinary skill in the art would have been motivated to do this to save a time, bandwidth, and memory (Hudson: [0001]-[0003]).

Regarding claim 18,
Sandru and Hudson teach claim 8,
Hudson further teaches,  wherein the dividing code is further configured to cause at least one of the at least one processor to divide the message into the plurality of partial messages at a predetermined character in the message (see para [0037] –[0038]).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an automatic scrolling message of Sandru with divide the message into a plurality of partial messages each having a length equal to or less than a predetermined length of Hudson. A person of ordinary skill in the art would have been motivated to do this to save a time, bandwidth, and memory (Hudson: [0001]-[0003]).
Regarding claim 19,
Sandru and Hudson teach claim 8,
Hudson further teaches, wherein the dividing code is further configured to cause at least one of the at least one processor to adjust the length of the partial messages based on blanks included in the message (see para [0038]).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an automatic scrolling message of Sandru with divide the message into a plurality of partial messages each having a length equal to or less than a predetermined length of Hudson. A person of ordinary skill in the art would have been motivated to do this to save a time, bandwidth, and memory (Hudson: [0001]-[0003]).

Regarding claim 20,
Sandru and Hudson teach claim 8,
Hudson further teaches, wherein an end of the next partial message is positioned at a bottom of the display area (see para [0062]).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an automatic scrolling message of Sandru with divide the message into a plurality of partial messages each having a length equal to or less than a predetermined length of Hudson. A person of ordinary skill in the art would have been motivated to do this to save a time, bandwidth, and memory (Hudson: [0001]-[0003]).

Regarding claim 21,
Sandru and Hudson teach claim 8,
Hudson further teaches, wherein the first sending code configured is further configured to cause at least one of the at least one processor to take one partial message among the plurality of partial messages out of the queue and send the one partial message to the receiving device until the queue is empty (see para [0042] the queue serving engine waits until the transmission channel is available and there are no pending higher-priority messages).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an automatic scrolling message of Sandru with divide the message into a plurality of partial messages each having a length equal to or less than a predetermined length of Hudson. A person of ordinary skill in the art would have been motivated to do this to save a time, bandwidth, and memory (Hudson: [0001]-[0003]).
Claim 16 recites all the same elements of claim 1, but in method form rather system (apparatus) form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 16.
Claim 17 recites all the same elements of claim 1, but in computer program product form rather system (apparatus) form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 17.

Claim13 is rejected under 35 U.S.C. 103 as being unpatentable over Sandru (US 2011/0214088A1), and in view of Hudson (US 2014/0324959 A1), and further in view of Hardebeck (US 7, 847, 755 B1). 
Regarding claim 13,
Sandru and Hudson teach claim 8,
Sandu teaches, 
wherein the dividing code is configured to cause at least one of the at least one processor to divide the message into the plurality of partial messages when a display size of the message is more than a size of the display area (see para [0080] line 19-25, the remainder of the message may not be visible because a window or portion of the display 110 given over to the display of the message 700 is too small to display the entirety of the message 700 at the current screen resolution and display settings (i.e. the message is more longer than the display area)), and 
Sandru and Hudson fail to teach, 
the first sending code is configured to cause at least one of the at least one processor to send the message to the receiving device without the dividing code causing at least one of the at least one processor to divide the message when the display size of the message is equal to or less than the size of the display area 
In analogous art,
Hardebeck teaches, the first sending code is configured to cause at least one of the at least one processor to send the message to the receiving device without the dividing code causing at least one of the at least one processor to divide the message when the display size of the message is equal to or less than the size of the display area (see para [0128] a message is smaller than or equal to the MTU, the message will not need to be divided into multiple datagrams.  )
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an automatic scrolling message of Sandru with Hudson the receiving device without the dividing code causing at least one of the at least one processor to divide the message of Hardebeck. A person of ordinary skill in the art would have been motivated to do this to save a message queue (Hardebeck: [0159])
Claim15 is rejected under 35 U.S.C. 103 as being unpatentable over Sandru (US 2011/0214088A1), and in view of Hudson (US 2014/0324959 A1), and further in view of Dan (US 2014/0324999A1).
Regarding claim 15,
Sandru and Hudson teach claim 8, 
Sandru and Hudson fail to teach, wherein a display size of each of the plurality of partial messages is equal to or less than a size of the display area.  
In analogous art,
Dan teaches, wherein a display size of each of the plurality of partial messages is equal to or less than a size of the display area (see para [0031] if an unread message has a size that is greater than the display area of the user interface, the unread message may be assigned a lower priority than an unread message that has size that is less than the display area of the user interface.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an automatic scrolling message of Sandru with Hudson the receiving device without the dividing code causing at least one of the at least one processor to divide the message of Dan. A person of ordinary skill in the art would have been motivated to do this to read the long unread message with scrolling (Dan: [0034])
Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to SM ISLAM whose telephone number is (571)270-0566.
The examiner can normally be reached on m-f 8-5pm, email address: sm.islam@uspto.gov.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sm Islam/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443